In a negligence action to recover damages for personal injuries sustained when a hand-truck furnished by defendant to plaintiff allegedly went into some grease on a ramp in defendant’s building, causing the hand-truck to skid or slip and to pin plaintiff against steel shelving, defendant appeals from a judgment of the Supreme Court, Queens County, entered October 25, 1960, on a jury’s verdict of $90,000 in favor of plaintiff, after trial. Judgment reversed on the facts and a new trial granted, with costs to defendant to abide the event. In our opinion, the verdict is against the weight of the credible evidence and is grossly excessive. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.